Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Restriction/Election
Applicant’s election of without traverse of Group I, claims 1, 5-6, 8, 10-13, 15-19 and 29-31, in response to restriction requirement is acknowledged. Applicant’s election of an “SEQ ID NO: 2” for a single species of a “polypeptide comprising a light-responsive element” is also acknowledged. Applicant states that claims 1, 5, 6, 8, 10-13, 15-19 and 29-31 read on the elected species.
Therefore, claims 4, 22 and 45-46 are withdrawn from further consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03. Applicants preserve their right to file a divisional on the non-elected subject matter.
Status of the claims
Claims 1, 5-6, 8, 10-13, 15-19 and 29-31 are examined on merits in this office action to the extant it encompasses the elected species.
Claim Objections
Claims 6, 10, 16 and 30 are objected to for not being in proper Markush format. A Markush claim is commonly formatted as: “selected from the group consisting of A, B, and C”. When materials recited in a claim are so related as to constitute a proper Markush group, they may be recited in the conventional manner, or alternatively. For example, if “wherein R is a material selected from the group consisting of A, B, C and D” is a proper limitation, then “wherein R is A, B, C or D” shall also be considered proper (MEPP § 2173.05). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “wherein the light-responsive element is in or in the vicinity of a ligand-binding pocket or site of the polypeptide or wherein the light-responsive element is involved in binding of the ligand to the polypeptide”.  “Site of the polypeptide” has not been clearly defined in the specification and thus it is unclear what “site” of the polypeptide is intended to encompass in the claim by the recitation “site of the polypeptide”. The polypeptide in claim 1 has not been recited as having “a ligand binding pocket” and has not been claimed as having a specific binding affinity for a particular ligand. The recitation “thereby altering the binding activity of the polypeptide to a ligand” is a intended process step and which does not ascertain that the polypetide has a ligand binding pocket or specific binding to certain ligand. Thus, it is unclear as to what ligand binding pocket is intended to encompass by the recitation “a ligand binding site” in the polypeptide. 
Claim 6 recites “wherein the polypeptide comprises or consists of ……..according to any of (i)-(vi)” and claim 30 recites “wherein the ligand comprises of consists of …..or variants”.  The recitation “comprises or consist of” provides broader and a narrower limitation in the same claim. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  
Claim 31 recites “wherein the polypeptide is a streptavidin mutant comprising a tetramer of the amino acid sequence of SEQ ID NO:7”. SEQ ID NO:7 as disclosed in the specification, is a nucleic acid sequence, not an amino acid sequence. Thus, it is unclear what polypeptide is intended to encompass by the recitation in claim 31. If Applicant is intended for amino acid sequence of Strep-Tactin of SEQ ID: 8, it is noted that SEQ ID: 8 does not have any light responsive element as required by the polypeptide of claim 1.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 11-12, 17 and 29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a product of nature) without significantly more.
Is the claim to a process, machine or composition of matter”?  Yes, claim 1 is directed to a product of a polypeptide comprising a light-responsive element.
Is the claim directed to a law of nature, a natural phenomenon (product of nature, or an abstract idea? Yes. claim 1 is directed to a product of nature. Claim 1 is directed to a polypeptide comprising a light-responsive element wherein the light-responsive element can be switched between two isomers by irradiating the polypeptide with a particular wavelength of light. Polypeptide comprising a light-responsive element is known to be present is nature. As for example, variants of red fluorescent protein eqFP611 derived from sea anemone Entacmaea quadricolor (JACS, 2008, Vol. 130, pp. 12578-12579) comprises light-responsive element which switch between two isomers (trans-cis) upon irradiation. Protein asFP595 from Anemonia sulcate, the red chromophore can be switched between a nonfluorescent trans and a fluorescent cis state by irradiation with green light. Therefore, “polypeptide comprising a light-responsive element wherein the light-responsive element can be switched between two isomers by irradiating the polypeptide with a particular wavelength of light” is present in nature and thus is a product of nature.
Does the claim recite additional elements that amount to significantly more than the judicial exception? No. The claim does not recite an additional step, does not provide and inventive concept and does not integrate the exception into a practical application (Step 2B; No) and thus the claim is not eligible subject matter under 35 USC 101. The claim recites additional elements by reciting the following with a thereby clause” “thereby altering the binding activity of the polypeptide to a ligand”. The recitation with the “thereby clause” is a intended process step and so does the irradiation and the recitation does not make the protein significantly more than the judicial exception. Moreover, the change of cis from trans configuration of the recited proteins in the reference would change structure and conformation of the protein and so does the binding to a ligand, as for example to an antibody specific for the protein.
In regards to claims 11-12 and 29 as described above, affinity for a ligand is considered as an intended process with the polypeptide and the polypeptide has not been claimed as having specific affinity to a particular ligand. As described above, antibody can be considered as a ligand and the binding to antibody would be based on against which isomer the antibody is produced. 
In regards to claims 17, as described above the natural light responsive polypeptide can be switched between trans and cis isomers upon irradiation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 8, 11-13, 17 and 29 are rejected under 35 U.S.C. 102(a1) as being anticipated by Shimoboji et al. (Bioconjugate Chem. 2002).
In regards to claims 1 and 5, Shimoboji discloses a light-responsive polymer conjugated near the biotin-binding pocket of streptavidin (i.e. a polypeptide) (Abstract). Shimobozi disclose two photoresponsive polymers N,N-dimethylacrylamide (DMA)-co-4-phenylazophenyl acrylate (AZAA) and DMA-co-N-4-phenylazophenyl acrylamide (AZAAm) copolymer (DMAAm) having vinyl sulfone terminus conjugate to Glu116Cys (E116C) streptavidin mutant via thiol coupling (abstract and Fig.2). 

    PNG
    media_image1.png
    355
    641
    media_image1.png
    Greyscale

Shimoboji teaches that the photoresponsive polymers rely on the cis-trans isomerization of diazobenzene chromophores to trigger the change in physical properties. The change in properties is reversible with distinct visible or far UV wavelengths of light, and these bioconjugates can thus be activated and deactivated by external light (page 916, 1st col., 3rd para). Shimoboji discloses alteration of biotin (i.e. a ligand for the light-responsive streptavidin) binding of the streptavidin linked polymer upon irradiation (Abstract and page 919, 1st col.).
In regards to claim 8, as described above, Shimoboji discloses that the light responsive element is in the vicinity of biotin-binding (i.e. ligand binding) pocket of streptavidin (abstract).
In regards to claims 11 and 12, as disclosed in Fig. 1, biotin binding site of the light-responsive streptavidin is blocked with light wavelength hv1, thus providing higher affinity to a ligand biotin before being irradiated as compared to polypeptide (streptavidin) after is has been irradiated with hv1.
In regards to claim 13, Shimoboji discloses photo-responsive element  
    PNG
    media_image1.png
    355
    641
    media_image1.png
    Greyscale
, which comprises an azo group.
In regards to claim 17, as described above, Shimoboji teaches that the photoresponsive polymers rely on the cis-trans isomerization of diazobenzene chromophores to trigger the change in physical properties.
In regards to claim 29, Shimoboji discloses biotin ligand for streptavidin and biotin is considered as a biomolecule or a small molecule.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as obvious over Shimoboji et al. (Bioconjugate Chem. 2002) as described above for claims 1, 5, 8, 11-13, 17 and 29 and further in view of Nakayama et al (Bioconjugate Chem. 2005).
Shimoboji has been described above disclosing streptavidin polypeptide comprising a light-sensitive element wherein the light sensitive element can be switched between two isomers by irradiating the polypeptide with a particular wavelength.
Shimoboji discloses the light-responsive element comprises an azo group and specifically discloses two polymers each comprising light sensitive unit N—4-phenylazophenylacrylamide (AZAAm) and 4-phenylazophenyl acrylate (AZAA) (page 916).
Shimoboji, however, does not disclose light-responsive element comprising 4’-carbosyphenylazophenylalanine as claimed in claims 15-16 and 18.
Nakayama discloses a novel hydrophilic and negatively charged azobenzene-bearing amino acid, 4-carboxyphenylazophenylalanine (azoAla 1) (Abstract). Nakayama teaches that the properties of photoisomerization and thermal stability of the cis-isomer were similar to those of a commonly used phenylazophenylalanine (azoAla 2). For photochemical control of the enzyme, these two azobenzene-bearing amino acids were incorporated into the specific position at the dimer interface of a restriction enzyme BamHI. These trans-azobenzene derivatives in the BamHI suppressed the enzymatic activity, and the following photoirradiation at 366 nm induced the recovery of its activity. Although the activities of both azoAla-BamHI mutants were same level after a long time irradiation, the recovery of the activity of azoAla 1-BamHI was faster than that of azoAla 2-BamHI with a short time irradiation. This result suggests that the negatively charged carboxylate group introduced into an azobenzene moiety affects the behavior of azoAla in the protein scaffold during the trans-cis photoisomerization (Abstract). The most commonly used and reliable photochemical switches for the functionalization of polymers and biomolecules are azobenzene derivatives, which have excellent features; i.e., the simplest chemical structure, rapid photoisomerization in both the trans-cis directions, a large structural motion, and a thermally stable cis isomer. Nakayama teaches that for incorporation of phenylazophenylalanine into the proteins and enzymes, the hydrophobic property of the azobenzene moiety may cause the exclusion of water in the solvent-accessible surface of the proteins, which may result in a negative effect such as an unexpected missfolding of the proteins around the incorporated sites. One of the simplest solutions for water-accessibility is the introduction of a hydrophilic property into an azobenzene derivative. Nakayama teaches that the activity of azoAla 1 and azoAla 2 bearing HamH1 mutants can be regulated through the photoisomerization of the azobenzene moiety (page 1363, 2nd col.).
Therefore, given the fact that the most commonly used and reliable photochemical switches for the functionalization of polymers and biomolecules are azobenzene derivatives, which have excellent features; i.e., the simplest chemical structure, rapid photoisomerization in both the trans-cis directionsthat and since azoAla 2 is known a commonly used azobenzene for photochemical control by incorporation of the azobenzene moiety into protein (Nakayama), it would be obvious to one of ordinary skilled in the art to easily envisage replacing  the light-responsive azo compounds N—4-phenylazophenylacrylamide (AZAAm) and 4-phenylazophenyl acrylate (AZAA) of Shimoboji with the commonly used light-responsive azoAla 2 compound in the polymer element Shimoboji with the expectation of expanding the arsenal of azo based light-responsive elements and for optimization with a reasonable expectation of success. Since Nakayama teaches that negatively charged carboxylate group introduced into an azobenzene moiety affects the behavior of azoAla in the protein scaffold during the trans-cis photoisomerization and the recovery of the activity of azoAla 1-BamHI was faster than that of azoAla 2-BamHI with a short time irradiation, it would be obvious to one of ordinary skilled in the art to utilize azoAla 1 as azoAla 1 has an added advantage.
In regards to claim 6, 10, 30 and 31, the claims encompass streptavidin derivative having 4’carboxyphenylazophenylalanine at certain position(s). However, since the basic concept introducing light-responsive azo compounds and azobenzene derivatives including azoAla1 into binding site of streptavidin has been found to be obvious in view of the references, various streptavidin derivatives having azoAla1 as different amino acid position for optimization based on different application would be considered obvious and would be within the purview of one of ordinary skilled in the art. 
In regards to claim 19, various light responsive element for incorporation into polypeptides including incorporation into streptavidin has been shown to be obvious and thus various wavelength of lights based on the use of different light-responsive element and various percentages of conversion between cis and trans isomers would be considered routine optimization for various assays.  It has also been held that the mere selection of proportions and ranges is not patentable absent a showing of criticality. See In re Russell, 439 F.2d 1228 169 USPQ 426 (CCPA 1971 ). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 233, 235 (CCPA 1955).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1678